COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS



DAVID COURTADE,                                 §
                                                                  No. 08-15-00017-CV
                              Appellant,        §
                                                                    Appeal from the
V.                                              §
                                                               County Court at Law No. 1
EDWARD GREUTMAN,                                §
                                                                of Tarrant County, Texas
                              Appellee.         §
                                                                 (TC# 2014-002847-1)
                                                §


                                MEMORANDUM OPINION

       Pending before the Court is a joint motion filed by Appellant, David Courtade, and

Appellee, Edward Greutman, to dismiss the appeal pursuant to TEX.R.APP.P. 42.1(a)(2)(A). The

parties represent in their motion that they have reached an agreement to settle the dispute and

request that this Court render judgment effectuating their Rule 11 agreement by dismissing the

judgment signed by the trial court on August 26, 2014 and dismissing the appeal.

       Rule 42.1(a)(2) permits an appellate court to dispose of an appeal in accordance with an

agreement signed by the parties or their attorneys and filed with the clerk.       TEX.R.APP.P.

42.1(a)(2). The joint motion asks that we render judgment dismissing the judgment of the trial

court but it also seeks dismissal of the appeal. If we dismiss the appeal, however, we will not

have the power to set aside the judgment of the trial court. In other words, the Court cannot do
both. Rather than denying the joint motion, we will construe it as requesting that we set aside the

judgment of the trial court. This is consistent with the intent of the parties set forth in the Rule

11 agreement because it eliminates the trial court’s judgment and concludes the appeal. With

this understanding, we grant the joint motion and set aside the judgment of the trial court.

Furthermore, in accordance with the parties’ agreement, costs on appeal shall be taxed against

the party incurring the same. See TEX.R.APP.P. 42.1(d).




April 24, 2015
                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                               -2-